UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 1. Name and address of issuer: T. Rowe Price Variable Annuity Account of First Security Benefit Life Insuranceand Annuity Company of New York 350 Park Avenue, 14th Floor New York, New York 10022 2. Name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):|X| 3.
